                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


JOHN DOE, JOHN DOE AND JANE DOE,

                  Plaintiffs,

v.                                                       Case No. 8:18-cv-2172-T-36AEP

THE COLLEGE BOARD and
EDUCATIONAL TESTING SERVICE,

                  Defendants.
                                            /

                                            ORDER

        This matter comes before the Court upon the parties’ Joint Motion for Entry of

Protective Order (Doc. 59) and Joint Motion for Entry of ESI Protocol Order (Doc. 60). The

Joint Motion for Entry of Protective Order (Doc. 59) sets forth the process by which the parties

agree to handle the disclosure, dissemination, and use of confidential and proprietary

information by or on behalf of any party through the discovery and all pretrial processes. For

purposes of discovery and preventing the parties from litigating the issue of confidentiality as

to each document, the parties’ agreement serve a useful purpose. As such, the Court finds good

cause to issue the protective order. See Fed. R. Civ. P. 26(c)(1). Upon consideration, therefore,

it is hereby

        ORDERED:

        1. The parties’ Joint Motion for Entry of Protective Order (Doc. 59) is GRANTED and

               the proposed method by which the parties agree to handle the disclosure,

               dissemination, and use of confidential and proprietary information is APPROVED
           and incorporated herein. 1 This Court’s authority to enforce the terms of this

           agreement shall terminate upon a final determination of this action.

       2. The parties’ Joint Motion for Entry of ESI Protocol Order (Doc. 60) is GRANTED,

           and the ESI Protocol outlined in Doc. 60 shall be the protocol utilized by the parties

           in this matter.

       DONE AND ORDERED in Tampa, Florida, on this 12th day of April, 2019.




cc: Counsel of Record




1
  The Court notes that, when a party seeks to file a document under seal, the Court shall
determine the matter upon motion by the party in conformance with Local Rule 1.09. See
M.D. Fla. R. 1.09.


                                               2
